                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

LOGAN CONRAD YOUNGER                                                           PLAINTIFF

v.                         CASE NO. 3:18-CV-00078 BSM

JUSTIN TOMPSON                                                               DEFENDANT

                                          ORDER

       Plaintiff Logan Younger’s notice to the court [Doc. No. 8] is construed as a motion

to amend his complaint to add a new defendant named “Ben Humphries” and is denied

because Younger has not sufficiently stated the basis of any claim against Ben Humphries.

       The factual allegations in a complaint, assumed true, must state a claim to relief that

is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is facially plausible when the plaintiff pleads sufficient facts that allow a reasonable

inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

       Younger claims Humphries denied Younger’s “claim,” that he is suing Humphries for

negligent driving, and that Arkansas State law requires insurance companies to “pay fairly.”

He alleges no other facts. Because there are no other facts that allow a reasonable inference

that Humphries is or would be liable for Younger’s injuries or that Humphries wrongly

denied his insurance claim, Younger’s motion to amend his complaint is denied.

       Finally, Younger should be reminded that if he wishes to continue his lawsuit against

Justin Tompson, he must provide an address at which Tompson can be served. It is
Younger’s—and only Younger’s—responsibility to provide Tompson’s address. See Lee v.

Armontrout, 991 F.2d 487, 489 (8th Cir. 1993). Younger will be given an additional fourteen

days with which to provide Tompson’s address despite his failure to comply with the

December 13, 2018, order giving him sixty days to provide Tompson’s address. If Younger

fails to provide Tompson’s address, his claims against Tompson will be dismissed without

prejudice.

       IT IS SO ORDERED this 19th day of March 2019.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
